DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 7/12/2021.

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. 

Applicant argues on pages 10-11 of the remarks:  Regarding claim 1, it precludes performance of each element in the human mind, because the limitations are recited as being performed by a controller bridge.  Additionally, a human mind could not possibly transmit updated runtime state data.  Therefore, the rejections under 35 USC 101 should be withdrawn.

Examiner’s response:  The Examiner respectfully disagrees.  The portion of the claim identified as being directed to an abstract idea is the “determining, by the controller bridge, updated runtime state data based on the aggregated runtime state data, the one or more first runtime state data, and the one or more second runtime state data”.  Accordingly, the Examiner has not interpreted the “transmitting” step as being performed in the human mind.  The Examiner has 
Regarding the “determining … updated runtime state data”, this limitation is not precluded from being performed in the human mind based on the recitation of the step being performed “by the controller bridge”.  Whether the controller bridge is a generic processor or specialized hardware for performing the determining does not detract from the broadest reasonable interpretation that the determining could be performed in the human mind.  Language that precludes the determining from being performed in the human mind requires the particular method of determining to be performed using computing components (e.g., determining updated runtime state data using a controller bridge that tracks aggregation of runtime state data in a first memory location over a predetermined period of time).  
Therefore, the Examiner maintains the claim is directed to an abstract idea without integrating the abstract idea into a practical application or reciting significantly more than an abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more without 
This judicial exception is not integrated into a practical application because the determining updated runtime state data, under its broadest reasonable interpretation, covers performances of the limitation in the mind but for the recitation of generic  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim additionally recites transmitting the updated runtime state data to logical sharding central controlling planes and a gateway.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving first and second runtime state data, wherein the second runtime state data is received from a gateway 
Regarding claims 2, 9, and 16, they are directed toward using the RTEP to perform packet encapsulation and receive packets from physical sharding hosts; however, these limitation do not apply the determined updated runtime state data into a practical application.  Accordingly, they are rejected as being directed to an abstract idea without significantly more.
Regarding claim 3, 10, and 17, they are directed toward a gateway reporting one or more mappings between virtual network identifiers and TREPs and not reporting mappings between VNIs and VTEPs; however, these limitations do not apply the determined updated runtime state data into a practical application.  Accordingly, they are rejected as being directed to an abstract idea without significantly more.
Regarding claims 4, 11, and 18, they are directed toward a gateway maintaining one or more mappings that include VTEPs implemented in physical sharding hosts and controlled by a CCP that controls the gateway; however, these limitations do not apply the determined updated runtime state data into a practical application.  Accordingly, they are rejected as being directed to an abstract idea without significantly more.
Regarding claims 5, 12, and 19, they are directed toward the updated runtime state data determined and transmitted to CCPs dynamically without freezing traffic forwarding operations, wherein the state data includes forwarding table information; however, this limitation do not apply the determined updated runtime state data into a 
Regarding claims 7 and 14, they are directed toward receiving second update state information and storing the second state information in a mapping; however, this limitation do not apply the determined updated runtime state data into a practical application.  Accordingly, they are rejected as being directed to an abstract idea without significantly more.

Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed determining updated runtime state data based on aggregated runtime state data, first runtime state data from logical sharding central control planes controlling logical sharding hosts, and second runtime state data from one or more physical sharding central control planes controlling physical sharding hosts, as recited in the independent claims as a whole.  
Vig (US 10,423,493) discloses scalable log-based continuous data protection for distributed databases comprising control plane components and a plurality of database shards (title, Figure 1, and col. 6:1-19).  Metadata is used to describe partition related 
Chacko (US 2020/0201827) discloses a single virtual data hub related to Universal File Virtualization (abstract).  A dissagregated control plane is implemented to realize a decentralized data plane with centralized control (Id.).  A UFS moduel can run in a virtual machine or in a physical system (¶ 97).  The plurality of UFS modules are configured to aggregate data sets copied from the plurality of UFS modules from a plurality of data locations (claim 24).
Song (US 2020/0167369) discloses a system configured to replicate endpoint routing information comprising calculating a shard interval of a key space based on capacities of spine nodes in a network fabric (abstract).
Wang (US 2020/0092219) discloses enhanced network traffic management involving receiving a plurality of network packets and identifying whether each packet comprises a control packet for fault detection (abstract).  Control packets may be exchanged through gateway nodes such as virtual tunnel endpoints and remote routers (¶ 3).  
However, none of the discovered references anticipate or obviate the claimed determining updated runtime state data based on aggregated runtime state data, first runtime state data from logical sharding central control planes controlling logical sharding hosts, and second runtime state data from one or more physical sharding central control planes controlling physical sharding hosts, as recited in the independent claims as a whole.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199